NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          MAR 19 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOHN HENRY RYSKAMP,                                No. 18-71324

                 Petitioner-Appellant,             Tax Ct. No. 20628-17

  v.
                                                   MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

       John Henry Ryskamp appeals pro se from the Tax Court’s order dismissing

for lack of subject matter jurisdiction his petition regarding his tax liabilities for tax

years 2003, 2005-2006, and 2008-2010. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review de novo the Tax Court’s dismissal for lack of subject



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
matter jurisdiction. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We

affirm.

      The Tax Court properly concluded that it lacked jurisdiction over

Ryskamp’s petition because the Internal Revenue Service’s letter that formed the

basis for Ryskamp’s petition was not a notice of deficiency or a notice of

determination. See 26 U.S.C. § 6212 (notice of deficiency); 26 U.S.C. § 6330

(notice of determination); Gorospe, 451 F.3d at 968 (the Tax Court is a court of

limited jurisdiction, and its subject matter is defined by Title 26 of the United

States Code). Contrary to Ryskamp’s contentions, his substantive due process

arguments do not confer jurisdiction on the Tax Court.

      We reject as without merit Ryskamp’s contention that the Tax Court judge

was biased against him.

      All pending requests and motions are denied.

      AFFIRMED.




                                           2                                    18-71324